Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

15. (Currently amended) An electronic device comprising: 
a communication module; 
an image sensor; and 
a control circuit electrically connected with the image sensor, wherein the control circuit is configured to: 
obtain a first image and a second image for an external object by using the image sensor through a first interface, 
transfer the first image to an external electronic device through the communication module such that the external electronic device determines attribute information related to correction of the first image, receive the attribute information from the external electronic device, compress the second image according to parameter information related to compression of the second image determined at least based on the attribute information, and transfer the compressed second image to the external electronic device through the communication module.	


Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of Zhang (US2021/0195213) discloses an apparatus that retrieves frames of uncompressed image data, 
extracts the metadata from each frame of the uncompressed image data to generate one of multiple frames of processed image data. The prior art of Okada (US2018/0054633) discloses a decoding processor that analyzes the header information and decodes the compressed image data. The prior art of Kondo (US2013/0003842) discloses an image signal processor 614 that performs, under the control of a controller 621, prescribed image processing on the image signals supplied from the camera signal processor 613 and encodes the image signals according to, for example, an MPEG standard by means of an encoder 641. The prior art of Kondo (US2011/0255602) discloses a decoding unit 211 that determines whether the compressed image is an inter predicted image and whether information indicating the optimal inter prediction mode is included in the lossless decoding result on the basis of the lossless decoded result of the header portion of the compressed image. The prior art of Choi (US2017/0155917) discloses a method and apparatus for receiving, by first image reception circuitry of a first image reception unit, first image data corresponding to a first attribute parameter; receiving, by second image reception circuitry of a second image reception unit, second image data corresponding to a gh the second interface such that the image processor determines attribute information related to correction of the first image, receive the attribute information from the image processor, compress the second image according to parameter information related to compression of the second image determined at least based on the attribute information, and transfer the compressed second image to the image processor through the second interface", in combination with all other limitations of the claim.

Regarding independent claim 8, the prior art of Zhang (US2021/0195213) discloses an apparatus that retrieves frames of uncompressed image data, 
extracts the metadata from each frame of the uncompressed image data to generate one of multiple frames of processed image data. The prior art of Okada 

Regarding independent claim 15, the prior art of Zhang (US2021/0195213) discloses an apparatus that retrieves frames of uncompressed image data, 
extracts the metadata from each frame of the uncompressed image data to generate one of multiple frames of processed image data. The prior art of Okada (US2018/0054633) discloses a decoding processor that analyzes the header information and decodes the compressed image data. The prior art of Kondo (US2013/0003842) discloses an image signal processor 614 that performs, under the control of a controller 621, prescribed image processing on the image signals supplied from the camera signal processor 613 and encodes the image signals according to, for example, an MPEG standard by means of an encoder 641. The prior art of Kondo (US2011/0255602) discloses a decoding unit 211 that determines whether the compressed image is an inter predicted image and whether information indicating the 
obtain a first image and a second image for an external object by using the image sensor through a first interface, 
transfer the first image to an external electronic device through the communication module such that the external electronic device determines attribute information related to correction of the first image, receive the attribute information from the external electronic device, compress the second image according to parameter information related to compression of the second image determined at least based on the attribute information, and transfer the compressed second image to the external 

Regarding dependent claims 2-7 and 9-14, the claims are allowed as being dependent of claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/15/2021